 1
 2
 3
 4
 5
                                  UNITED STATES DISTRICT COURT
 6                               WESTERN DISTRICT OF WASHINGTON
 7                                         AT SEATTLE

 8
      AN T. TRAN-QUACH,                                 Case No. C19-919RSM
 9
10                  Plaintiff,                          ORDER GRANTING UNOPPOSED
                                                        MOTION TO CONTINUE INITIAL
11                       v.                             SCHEDULING DATES
12    KING COUNTY METRO, et al.,
13
                    Defendants.
14
            This matter comes before the Court on Defendant King County Metro’s unopposed
15
16   Motion to Continue Initial Scheduling Dates. Dkt. #12. Good cause having been shown, the

17   Court finds and ORDERS that the following new deadlines be set:
18
            Rule 26(f) conference: 9/13/2019
19
            Initial Disclosures Pursuant to Rule 26(a): 9/20/2019
20
            Combined Joint Status Report and Discovery Plan: 9/27/2019.
21
22          DATED this 16th day of August, 2019.
23
24
25
                                                 A
                                                 RICARDO S. MARTINEZ
                                                 CHIEF UNITED STATES DISTRICT JUDGE
26
27
28

     ORDER GRANTING UNOPPOSED MOTION TO CONTINUE INITIAL SCHEDULING
     DATES - 1
